 

Exhibit 10.9

 

Medivation, Inc.

Amended and Restated
2004 Equity Incentive Award Plan

Restricted Stock Grant Notice


Medivation, Inc. (the “Company”), pursuant to its Amended and Restated 2004
Equity Incentive Award Plan, as amended from time to time (the “Plan”), hereby
awards to Participant a Restricted Stock award for the number of shares of Stock
set forth below (the “Award”).  The Award is subject to all of the terms and
conditions as set forth in this Restricted Stock Grant Notice (the “Grant
Notice”) and in the Plan, the Restricted Stock Agreement (which is attached
hereto as Attachment I), the form of Joint Escrow Instructions (which is
attached hereto as Attachment II) and the form of Assignment Separate from
Certificate (which is attached hereto as Attachment III), all of which are
incorporated herein in their entirety.  Capitalized terms not otherwise defined
herein shall have the meanings set forth in the Plan or the Restricted Stock
Agreement.

Participant:

Date of Grant:

Number of Shares Subject to Award:

Vesting Schedule: The shares of Stock subject to the Award shall vest in three
substantially equal installments on each of the first, second and third
anniversaries of (i) the fourth day of the month of the Date of Grant, if the
Date of Grant occurs between the first and the fourth day of the month of the
Date of Grant, or (ii) the fourth day of the month following the month of the
Date of Grant, if the Date of Grant occurs on or after the fifth day of the
month of the Date of Grant.  Notwithstanding the foregoing, vesting shall
terminate upon Participant’s Termination of Service.

Definitions:For purposes of the Grant Notice and the Restricted Stock Agreement,
“Termination of Service” means that Participant’s service with the Company or a
Subsidiary in all capacities, whether as an employee, director and/or
consultant, has been materially interrupted or terminated.  A change in the
capacity in which Participant renders service to the Company or a Subsidiary as
an employee, director and/or consultant, or a change in the entity for which
Participant renders such service, provided that there is no material
interruption or termination of Participant’s service with the Company or a
Subsidiary, shall not be a Termination of Service; provided, however, that if
the only entity for which Participant is rendering services ceases to qualify as
a Subsidiary, as determined by the Board, in its sole discretion, Participant
shall be considered to have a Termination of Service on the date such entity
ceases to qualify as a Subsidiary.  To the extent permitted by law and subject
to the Plan, the Board or the chief executive officer of the Company, in that
party’s sole discretion, may determine whether service shall be considered
materially interrupted or terminated in the case of (i) any leave of absence
approved by the Board or chief executive officer, including sick leave, military
leave or any other personal leave, or (ii) transfers between the Company, a
Subsidiary, or their successors.  Any such determination shall be made in
compliance with Section 422 of the Code.

Notwithstanding any other provision of the Plan or the Grant Notice or the
Restricted Stock Agreement, the Company or any Subsidiary has an absolute and
unrestricted right to terminate Participant’s employment and/or services at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

 

--------------------------------------------------------------------------------

 

For purposes of the Grant Notice and the Restricted Stock Agreement, “Cause”
will have the meaning ascribed to such term in any written employment or
severance agreement between Participant and the Company or any Subsidiary
defining such term and, in the absence of such agreement, such term means, with
respect to Participant, the occurrence of any of the following events:  (i)
Participant’s commission of any felony or any crime involving fraud, dishonesty
or moral turpitude under the laws of the United States or any state thereof;
(ii) Participant’s attempted commission of, or participation in, a fraud or act
of dishonesty against the Company or any of its Subsidiaries; (iii)
Participant’s intentional, material violation of any contract or agreement
between Participant and the Company or any of its Subsidiaries or of any
statutory duty owed to the Company or any of its Subsidiaries; (iv)
Participant’s unauthorized use or disclosure of the confidential information or
trade secrets of the Company or any of its Subsidiaries; or (v) Participant’s
gross misconduct.  The determination that Participant’s Termination of Service
is either for Cause or without Cause will be made by the Company, in its sole
discretion.  Any determination by the Company that Participant’s Termination of
Service was for Cause or without Cause for the purposes of the Award will have
no effect upon any determination of the rights or obligations of the Company or
Participant for any other purpose.

Sale to Cover Withholding Taxes:  Unless Participant qualifies to make a payment
election (“Payment Election”) under the Company’s Policy regarding the Payment
of Withholding Taxes Due and Payable upon vesting of Awards of Restricted Stock
or Restricted Stock Units (the “Withholding Policy”) and duly makes such Payment
Election in accordance with such Withholding Policy, by acceptance of this Award
Participant agrees that any Withholding Taxes will be satisfied, to the fullest
extent permitted under the Plan and applicable law, through the sale of a number
of the shares subject to the Award as determined in accordance with Section 9 of
the Restricted Stock Agreement and the remittance of the cash proceeds to the
Company.  Under the Restricted Stock Agreement, the Company is authorized and
directed by Participant to make payment from the cash proceeds of this sale
directly to the appropriate taxing authorities in an amount equal to the taxes
required to be withheld.  

Additional Terms/Acknowledgements:  Participant acknowledges receipt of, and
understands and agrees to the terms of the Grant Notice, the Restricted Stock
Agreement and the Plan (together, the “Award Documents”).  Participant further
acknowledges that as of the Date of Grant, the Award Documents set forth the
entire understanding between Participant and the Company regarding the Award and
supersede all prior oral and written agreements on that subject, with the
exception, if applicable, of (i) any employment or severance arrangement that
would provide for vesting acceleration of the Award upon the terms and
conditions set forth therein, and (ii) any compensation recovery policy that is
adopted by the Company or is otherwise required by applicable law.

By accepting the Award, Participant acknowledges having received and read the
Award Documents and agrees to all of the terms and conditions set forth in such
documents.  Participant consents to receive Award Documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.  Participant may designate receipt and acceptance of the Award and
the terms of the Award Documents via electronic confirmation in accordance with
instructions that accompany delivery of the Grant Notice and Restricted Stock
Agreement by the Company or an authorized representative of the Company to
Participant.

 

 

 

--------------------------------------------------------------------------------

 

Attachment I

Medivation, Inc.

Amended and Restated
2004 Equity Incentive Award Plan
Restricted Stock Agreement

Pursuant to the Restricted Stock Grant Notice and this Restricted Stock
Agreement and in consideration of your services, Medivation, Inc. (the
“Company”) has awarded you a Restricted Stock award (the “Award”) under its
Amended and Restated 2004 Equity Incentive Award Plan (the “Plan”).  Your Award
is granted to you effective as of the Date of Grant set forth in the Grant
Notice for this Award.  You agree that your electronic acceptance of the Award
in the manner set forth in the Grant Notice will constitute your agreement and
acceptance of the terms of the Award.  Capitalized terms not explicitly defined
in this Restricted Stock Agreement shall have the same meanings given to them in
the Plan or the Grant Notice, as applicable.  The details of your Award, in
addition to those set forth in the Grant Notice and the Plan, are as follows.

1.Grant of the Award.  The Award was granted in consideration of your services
to the Company or its Subsidiaries.  Except as otherwise provided herein, you
will not be required to make any payment to the Company (other than past and
future services to the Company or its Subsidiaries) with respect to your receipt
of the Award or the vesting of the shares of Stock subject to the Award.

2.Vesting.  Subject to the limitations contained herein, your Award will vest,
if at all, in accordance with the vesting schedule set forth in the Grant
Notice, provided that vesting will cease upon your Termination of Service.

Notwithstanding the foregoing, in the event that any shares covered by your
Award are scheduled to vest on a day (the “Original Vesting Date”) on which you
are prohibited from selling shares of the Company’s Stock on the open market, as
a result of any Company policy regarding trading windows (the “Policy”) or
otherwise, and (i) your Award is subject to Withholding Taxes, (ii) you have not
entered into a written plan that meets the requirements of Rule 10b5-1 under the
Exchange Act, as determined by the Company in accordance with the Policy, (iii)
the Company elects not to satisfy the Withholding Taxes by withholding shares
from the shares issued or otherwise issuable to you or released from escrow, and
(iv) you are not qualified to make a Payment Election under the Withholding
Policy or you have not satisfied the Withholding Taxes by duly making such
Payment Election in accordance with such Withholding Policy, then such shares
shall not vest on such Original Vesting Date and shall instead vest on the first
business day on which you are no longer prohibited from selling shares of the
Company’s Stock in the open market.

 

3.Number of Shares.  The number of shares of Stock subject to the Award may be
adjusted from time to time for capitalization adjustments, as provided in
Section 11.1 of the Plan.

4.Securities Law Compliance.  You may not be issued any shares in respect of
your Award unless either (i) the shares are registered under the Securities Act
of 1933, as amended (the “Securities Act”); or (ii) the Company has determined
that such issuance would be exempt from the registration requirements of the
Securities Act.  Your Award also must comply with other applicable laws and
regulations governing the Award, and you will not receive such shares if the
Company determines that such receipt would not be in material compliance with
such laws and regulations.

 

--------------------------------------------------------------------------------

 

5.Transfer Restrictions.  Your Award is not transferable, except by will or by
the laws of descent and distribution.  In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Stock subject to the Award until the shares are vested and released
from any escrow provided for herein.  After the shares are vested and released
from any escrow provided for herein, you are free to assign, hypothecate,
donate, encumber or otherwise dispose of any interest in such shares, provided
that any such actions are in compliance with the provisions herein and
applicable securities laws.  Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, shall thereafter be
entitled to receive any shares that have vested and been released from any
escrow provided for herein as of the time of your death pursuant to this
Restricted Stock Agreement. 

6.Right of Reacquisition of Unvested Shares.  

(a)The Company will have a right to reacquire all or any part of the shares of
Stock received pursuant to your Award (a “Reacquisition Right”) that have not as
yet vested in accordance with the vesting schedule provided in the Grant Notice
(the “Unvested Shares”) on the following terms and conditions:

(i)The Company will simultaneously with your Termination of Service
automatically reacquire for no consideration all of the Unvested Shares, unless
the Company agrees to waive its Reacquisition Right as to some or all of the
Unvested Shares.  Any such waiver will be exercised by the Company by written
notice to you or your representative (with a copy to the escrow agent party to
the Joint Escrow Instructions attached to the Grant Notice (the “Escrow Agent”))
within ninety (90) days after your Termination of Service, and the Escrow Agent
may then release to you the number of Unvested Shares not being reacquired by
the Company.  If the Company does not waive its Reacquisition Right as to all of
the Unvested Shares, then upon your Termination of Service, the Escrow Agent
will transfer to the Company the number of Unvested Shares the Company is
reacquiring.

(ii)The shares issued under your Award will be held in escrow pursuant to the
terms of the Joint Escrow Instructions attached to the Grant Notice as
Attachment II.  You agree to execute two (2) Assignment Separate From
Certificate forms (with date and number of shares blank) substantially in the
form attached to the Grant Notice as Attachment III and deliver the same, along
with the certificate or certificates evidencing the shares, for use by the
Escrow Agent pursuant to the terms of the Joint Escrow Instructions.

(iii)Subject to the provisions of your Award, you will, during the term of your
Award, exercise all rights and privileges of a stockholder of the Company with
respect to the shares deposited in escrow.  You will be deemed to be the holder
of the shares for purposes of receiving any dividends which may be paid with
respect to such shares and for purposes of exercising any voting rights relating
to such shares, even if some or all of such shares have not yet vested and been
released from the Reacquisition Right; provided, however, that any such
dividends will be immediately subject to the same forfeiture restrictions,
restrictions on transferability and any other restrictions applicable to such
shares.

(iv)If, from time to time, there is any stock dividend, stock split or other
change in the character or amount of any of the outstanding Stock which is
subject to the provisions of your Award, then in such event any and all new,
substituted or additional securities to which you are entitled by reason of your
ownership of the shares acquired under your Award will be immediately subject to
the Reacquisition Right with the same force and effect as the shares subject to
this Reacquisition Right immediately before such event.

 

--------------------------------------------------------------------------------

 

7.Restrictive Legends.  The shares issued in respect of your Award shall be
endorsed with appropriate legends determined by the Company. 

8.Award Not a Service Contract.

(a)Your employment and/or service with the Company or a Subsidiary is not for
any specified term and may be terminated by you or by the Company or a
Subsidiary at any time, for any reason, with or without Cause and with or
without notice.  Nothing in this Restricted Stock Agreement (including, but not
limited to, the vesting of your Award pursuant to the schedule referenced in
Section 2 herein or the issuance of the shares in respect of your Award), the
Plan or any covenant of good faith and fair dealing that may be found implicit
in this Restricted Stock Agreement or the Plan shall:  (i) confer upon you any
right to continue in the employ or service of, or affiliation with, the Company
or a Subsidiary; (ii) constitute any promise or commitment by the Company or a
Subsidiary regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment,
service or affiliation; (iii) confer any right or benefit under this Restricted
Stock Agreement or the Plan unless such right or benefit has specifically
accrued under the terms of this Restricted Stock Agreement or Plan; or (iv)
deprive the Company of the right to terminate you at will and without regard to
any future vesting opportunity that you may have.

(b)By accepting this Award, you acknowledge and agree that the right to continue
vesting in the Award pursuant to the schedule referenced in Section 2 is earned
only by continuing as an employee, director or consultant of the Company or a
Subsidiary at the will of the Company or a Subsidiary (not through the act of
being hired, being granted this Award or any other award or benefit) and that
the Company has the right to reorganize, sell, spin-out or otherwise restructure
one or more of its businesses or Subsidiaries at any time or from time to time,
as it deems appropriate (a “reorganization”).  You further acknowledge and agree
that such a reorganization could result in your Termination of Service, or the
termination of Subsidiary status of your employer and the loss of benefits
available to you under this Restricted Stock Agreement, including but not
limited to, the termination of the right to continue vesting in the Award.  You
further acknowledge and agree that this Restricted Stock Agreement, the Plan,
the transactions contemplated hereunder and the vesting schedule set forth
herein or any covenant of good faith and fair dealing that may be found implicit
in any of them do not constitute an express or implied promise of continued
engagement as an employee, director or consultant of the Company or a Subsidiary
for the term of this Restricted Stock Agreement, for any period, or at all, and
shall not interfere in any way with your right or the Company’s right to
terminate your employment and/or service at any time, with or without Cause and
with or without notice.

9.Withholding Obligations.

(a)On each vesting date and at any other time as reasonably requested by the
Company in accordance with applicable tax laws, you agree to make adequate
provision for any sums required to satisfy the federal, state, local and foreign
tax withholding obligations of the Company or any Subsidiary that arise in
connection with your Award (the “Withholding Taxes”).  Specifically, pursuant to
Section 9(d), unless (i) your Award is not subject to Withholding Taxes or (ii)
you qualify to make a Payment Election under the Withholding Policy and duly
make such Payment Election in accordance with such Withholding Policy, you agree
to a “same day sale” commitment with a broker-dealer that is a member of the
Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you
irrevocably agree to sell a portion of the shares to be delivered or released
from escrow in connection with your Award to satisfy the Withholding Taxes and
whereby the FINRA Dealer commits to forward the proceeds necessary to satisfy
the Withholding Taxes directly to the Company and/or its Subsidiaries.  If, for
any reason, this “same day sale” commitment does not result in sufficient
proceeds to satisfy the Withholding Taxes or if, for any reason, this “same day
sale” commitment cannot be effected, the Company or a Subsidiary may, in its
sole discretion, satisfy all or any portion of the Withholding Taxes relating to
your

 

--------------------------------------------------------------------------------

 

Award by any of the following means or by a combination of such means: (i)
withholding from any compensation otherwise payable to you by the Company or a
Subsidiary; (ii) causing you to tender a cash payment (which may be in the form
of a check, electronic wire transfer or other method permitted by the Company);
or (iii) subject to the approval of the independent members of the Board,
withholding shares of Stock from the shares of Stock issued or otherwise
issuable to you or released from escrow in connection with your Award with a
Fair Market Value (measured as of the applicable date) equal to the amount of
such Withholding Taxes; provided, however, that the number of such shares of
Stock so withheld will not exceed the amount necessary to satisfy the Company’s
required tax withholding obligations using the minimum statutory withholding
rates for federal, state, local and foreign tax purposes, including payroll
taxes, that are applicable to supplemental taxable income.  

(b)Unless the tax withholding obligations of the Company and/or any Subsidiary
are satisfied, the Company shall have no obligation to deliver to you any Stock
or release such Stock from any escrow provided for herein.

(c)In the event the Company’s obligation to withhold arises prior to the
delivery to you of Stock or release of such Stock from any escrow provided for
herein, or it is determined after the delivery or release of Stock to you that
the amount of the Company’s withholding obligation was greater than the amount
withheld by the Company, you agree to indemnify and hold the Company harmless
from any failure by the Company to withhold the proper amount.

(d)Unless you qualify to make a Payment Election under the Withholding Policy
and have duly made such Payment Election in accordance with such Withholding
Policy, you hereby acknowledge and agree to the following:

 

(i)

I hereby appoint such firm or broker as the Company shall designate from time to
time as my agent (the “Agent”), and authorize the Agent, to:

 

1.

Sell on the open market at the then prevailing market price(s), on my behalf, as
soon as practicable on or after each date on which the shares of Stock subject
to the Award vest, the number (rounded up to the next whole number) of the
shares of Stock to be delivered or released to me in connection with the vesting
of those shares sufficient to generate proceeds to cover (1) the Withholding
Taxes that I am required to pay pursuant to the Plan and this Restricted Stock
Agreement as a result of the shares of Stock subject to the Award vesting and
(2) all applicable fees and commissions due to, or required to be collected by,
the Agent with respect thereto; and

 

2.

Remit any remaining funds to me.

 

(ii)

I hereby authorize the Company and the Agent to cooperate and communicate with
one another to determine the number of shares of Stock that must be sold
pursuant to this Section 9(d).

 

(iii)

I understand that the Agent may effect sales as provided in this Section 9(d) in
one or more sales and that the average price for executions resulting from
bunched orders will be assigned to my account.  In addition, I acknowledge that
it may not be possible to sell shares of Stock as provided by this Section 9(d)
due to (i) a legal or contractual restriction applicable to me or the Agent,
(ii) a market disruption, or (iii) rules governing order execution priority on
the national exchange where the Stock may be traded.  In the event of the
Agent’s inability to sell shares of Stock, I will continue to be responsible for
the timely payment to

 

--------------------------------------------------------------------------------

 

 

the Company of all federal, state, local and foreign taxes that are required by
applicable laws and regulations to be withheld, including but not limited to
those amounts specified in this Section 9(d). 

 

(iv)

I acknowledge that regardless of any other term or condition of this Section
9(d), the Agent will not be liable to me for (a) special, indirect, punitive,
exemplary, or consequential damages, or incidental losses or damages of any
kind, or (b) any failure to perform or for any delay in performance that results
from a cause or circumstance that is beyond its reasonable control.

 

(v)

I hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this Section 9(d). The Agent is a third-party
beneficiary of this Section 9(d).

 

(vi)

I hereby agree that if I have signed the Grant Notice at a time that I am in
possession of material non-public information, unless I inform the Company in
writing within five business days following the date I cease to be in possession
of material non-public information that I am not in agreement with the
provisions of this Section 9(d), my not providing such written determination
shall be a determination and agreement that I have agreed to the provisions set
forth in this Section 9(d) on such date as I have ceased to be in possession of
material non-public information.

This Section 9(d) shall terminate not later than the date on which all
Withholding Taxes arising in connection with the Award have been satisfied.

10.Other Documents.  You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus.  In addition, you
acknowledge receipt of the Company’s policy permitting directors, officers at
the level of vice president and above and other designated employees to sell
shares only during certain “window” periods and the Company’s insider trading
policy, in effect from time to time.

11.Notices.  Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.  Notwithstanding the foregoing, the Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means.  You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

12.Miscellaneous.

(a)The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.  Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.

 

--------------------------------------------------------------------------------

 

(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award. 

(c)You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.

(d)This Restricted Stock Agreement shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.

(e)All obligations of the Company under the Plan and this Restricted Stock
Agreement shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

13.Governing Plan Document.  Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.  Except
as otherwise expressly provided in the Grant Notice or this Restricted Stock
Agreement, in the event of any conflict between the provisions in the Grant
Notice or this Restricted Stock Agreement and those of the Plan, the provisions
of the Plan shall control.

14.Severability.  If all or any part of this Restricted Stock Agreement or the
Plan is declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity shall not invalidate any portion of
this Restricted Stock Agreement or the Plan not declared to be unlawful or
invalid.  Any Section of this Restricted Stock Agreement (or part of such a
Section) so declared to be unlawful or invalid shall, if possible, be construed
in a manner which will give effect to the terms of such Section or part of a
Section to the fullest extent possible while remaining lawful and valid.

15.Effect on Other Employee Benefit Plans.  The value of the Award subject to
this Restricted Stock Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating your benefits under any
employee benefit plan sponsored by the Company or any Subsidiary, except as such
plan otherwise expressly provides.  The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Subsidiary’s employee
benefit plans.

16.Amendment.  This Restricted Stock Agreement may not be modified, amended or
terminated except by an instrument in writing, signed or otherwise validly
authorized by you and by a duly authorized representative of the
Company.  Notwithstanding the foregoing, this Restricted Stock Agreement may be
amended solely by the Board by a writing which specifically states that it is
amending this Restricted Stock Agreement, so long as a copy of such amendment is
delivered to you, and provided that no such amendment adversely affecting your
rights hereunder may be made without your written consent.  Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Restricted Stock Agreement in any way it may deem necessary
or advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change shall be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.

 

 

 

--------------------------------------------------------------------------------

 

Attachment II

Joint Escrow Instructions

[DATE]

Corporate Secretary

Medivation, Inc.

525 Market Street, 36th Floor

San Francisco, CA 94105

 

Dear Sir/Madam:

As Escrow Agent for both Medivation, Inc. (the “Company”) and the undersigned
recipient of stock of the Company (“Recipient”), you are hereby authorized and
directed to hold the documents delivered to you pursuant to the terms of that
certain Restricted Stock Grant Notice (the “Grant Notice”), dated
_______________, to which a copy of these Joint Escrow Instructions is attached
as Attachment II, and pursuant to the terms of that certain Restricted Stock
Agreement (“Agreement”), which is Attachment I to the Grant Notice, in
accordance with the following instructions:

1.In the event Recipient ceases to render services to the Company or a
Subsidiary (as defined in the Company’s Amended and Restated 2004 Equity
Incentive Award Plan) during the vesting period set forth in the Grant Notice,
the Company or its assignee will give to Recipient and you a written notice
specifying that the shares of stock shall be transferred to the
Company.  Recipient and the Company hereby irrevocably authorize and direct you
to close the transaction contemplated by such notice in accordance with the
terms of said notice.

2.At the closing, you are directed (a) to date any stock assignments necessary
for the transfer in question, (b) to fill in the number of shares being
transferred, and (c) to deliver same, together with the certificate evidencing
the shares of stock to be transferred, to the Company.

3.Recipient irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as specified in the Grant Notice or
Agreement.  Recipient does hereby irrevocably constitute and appoint you as
Recipient’s attorney‑in‑fact and agent for the term of this escrow to execute
with respect to such securities and other property all documents of assignment
and/or transfer and all stock certificates necessary or appropriate to make all
securities negotiable and complete any transaction herein contemplated.

4.This escrow shall terminate upon vesting of the shares or upon the earlier
return of the shares to the Company.

5.If, at the time of termination of this escrow, you should have in your
possession any documents, securities, or other property belonging to Recipient,
you shall deliver all of same to any pledgee entitled thereto or, if none, to
Recipient and shall be discharged of all further obligations hereunder.

6.Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

 

--------------------------------------------------------------------------------

 

7.You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties or
their assignees.  You shall not be personally liable for any act you may do or
omit to do hereunder as Escrow Agent or as attorney‑in‑fact for Recipient while
acting in good faith and any act done or omitted by you pursuant to the advice
of your own attorneys shall be conclusive evidence of such good faith. 

8.You are hereby expressly authorized to disregard any and all warnings given by
any of the parties hereto or by any other person or corporation, excepting only
orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court.  In case you
obey or comply with any such order, judgment or decree of any court, you shall
not be liable to any of the parties hereto or to any other person, firm or
corporation by reason of such compliance, notwithstanding any such order,
judgment or decree being subsequently reversed, modified, annulled, set aside,
vacated or found to have been entered without jurisdiction.

9.You shall not be liable in any respect on account of the identity, authority
or rights of the parties executing or delivering or purporting to execute or
deliver the Grant Notice or any documents or papers deposited or called for
hereunder.

10.You shall not be liable for the outlawing of any rights under any statute of
limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.

11.You shall be entitled to employ such legal counsel, including but not limited
to Cooley LLP, and other experts as you may deem necessary properly to advise
you in connection with your obligations hereunder, may rely upon the advice of
such counsel, and may pay such counsel reasonable compensation therefor.

12.Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be Corporate Secretary of the Company or if you shall resign by written
notice to each party.  In the event of any such termination, the Company may
appoint any officer or assistant officer of the Company as successor Escrow
Agent and Recipient hereby confirms the appointment of such successor or
successors as his attorney‑in‑fact and agent to the full extent of your
appointment.

13.If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

14.It is understood and agreed that should any dispute arise with respect to the
delivery and/or ownership or right of possession of the securities, you may (but
are not obligated to) retain in your possession without liability to anyone all
or any part of said securities until such dispute shall have been settled either
by mutual written agreement of the parties concerned or by a final order, decree
or judgment of a court of competent jurisdiction after the time for appeal has
expired and no appeal has been perfected, but you shall be under no duty
whatsoever to institute or defend any such proceedings.

 

--------------------------------------------------------------------------------

 

15.Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in any
United States Post Box, by registered or certified mail with postage and fees
prepaid, addressed to each of the other parties hereunto entitled at the
following addresses, or at such other addresses as a party may designate by ten
(10) days’ written notice to each of the other parties hereto: 

 

Company:

 

Medivation, Inc.

 

 

 

525 Market Street, 36th Floor

 

 

 

San Francisco, CA 94105

 

 

 

Attn: General Counsel

 

Recipient:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Escrow Agent:

 

Medivation, Inc.

 

 

 

525 Market Street, 36th Floor

 

 

 

San Francisco, CA 94105

 

 

 

Attn: Corporate Secretary

 

16.By signing these Joint Escrow Instructions you become a party hereto only for
the purpose of said Joint Escrow Instructions; you do not become a party to the
Grant Notice.

17.This instrument shall be binding upon and inure to the benefit of the parties
hereto, and their respective successors and permitted assigns.  It is understood
and agreed that references to “you” or “your” herein refer to the original
Escrow Agent and to any and all successor Escrow Agents.  It is understood and
agreed that the Company may at any time or from time to time assign its rights
under the Grant Notice and these Joint Escrow Instructions in whole or in part.

 

 

Very truly yours,

 

Medivation, Inc.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Recipient

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Escrow Agent:

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Attachment III

Assignment Separate From Certificate

For Value Received and pursuant to that certain Restricted Stock Grant Notice
and Restricted Stock Agreement (the “Award”), ________________________ hereby
assigns and transfers unto Medivation, Inc. (“Assignee” or “Company”)
________________________ (__________) shares of the common stock of the
Assignee, standing in the undersigned’s name on the books of the Company
represented by Certificate No. _____ herewith and does hereby irrevocably
constitute and appoint ________________________ as attorney-in-fact to transfer
the said stock on the books of the Company with full power of substitution in
the premises.  This Assignment may be used only in accordance with and subject
to the terms and conditions of the Award, in connection with the reacquisition
of shares of common stock of the Company issued to the undersigned pursuant to
the Award, and only to the extent that such shares remain subject to the
Company’s Reacquisition Right under the Award.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

[__________________], Recipient

 

[Instruction:  Please do not fill in any blanks other than the signature
line.  The purpose of this Assignment is to enable the Company to exercise its
Reacquisition Right set forth in the Award without requiring additional
signatures on your part.]

 

 